DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 20 are allowed. Claim 2 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method of determining potential routes for a transportation refrigeration unit (TRU) powered by an electric energy storage device, the method comprising: storing container parameters of a container to store perishable goods, TRU parameters of the TRU to control environment conditions within the container, and perishable good requirements for transporting the perishable goods within the container; receiving route parameters, weather parameters, and perishable good parameters; determining one or more potential routes in response to the route parameters; determining a TRU predicted operation along each of the one or more potential routes in response to at least one of the route parameters, the container parameters, the TRU parameters, the weather parameters, the perishable good parameters, and the perishable good requirements; and determining a predicted energy consumption from the energy storage device by the TRU along each of the one or more potential routes in response to the TRU predicted operation and the energy storage device parameters; displaying each of the one or more potential routes and the predicted energy consumption from the energy storage device by the TRU for each of the one or more potential routes on a mobile computing device.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 9, An engineless transport refrigeration unit (TRU) comprising: a compressor constructed and arranged to compress a refrigerant; a compressor motor configured to drive the compressor and operate at a voltage range of two hundred to six hundred volts; an electric energy storage device for providing power to the compressor motor; and a controller configured to control operation of the transport refrigeration unit, the controller comprising: a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: storing container parameters of a container to store perishable goods, TRU parameters of the TRU to control environment conditions within the container, and perishable good requirements for transporting the perishable goods within the container; receiving route parameters, weather parameters, and perishable good parameters; determining one or more potential routes in response to the route parameters; determining a TRU predicted operation along each of the one or more potential routes in response to at least one of the route parameters, the container parameters, the TRU parameters, the weather parameters, the perishable good parameters, and the perishable good requirements; and determining a predicted energy consumption from the energy storage device by the TRU along each of the one or more potential routes in response to the TRU predicted operation and the energy storage device parameters.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 17, A system for determining potential routes for a transportation refrigeration unit (TRU) powered by an electric energy storage device, the system comprising: a transportation refrigeration unit comprising: a compressor constructed and arranged to compress a refrigerant; a compressor motor configured to drive the compressor and operate at a voltage range of two hundred to six hundred volts; an electric energy storage device for providing power to the compressor motor; and a controller configured to control operation of the transport refrigeration unit; and a trip planning engine in electronic communication with the controller through a cloud network, the trip planning engine comprising: a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: storing container parameters of a container to store perishable goods, TRU parameters of the TRU to control environment conditions within the container, and perishable good requirements for transporting the perishable goods within the container; receiving route parameters, weather parameters, and perishable good parameters; determining one or more potential routes in response to the route parameters; determining a TRU predicted operation along each of the one or more potential routes in response to at least one of the route parameters, the container parameters, the TRU parameters, the weather parameters, the perishable good parameters, and the perishable good requirements; and determining a predicted energy consumption from the energy storage device by the TRU along each of the one or more potential routes in response to the TRU predicted operation and the energy storage device parameters.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661